
	

113 HRES 698 IH: Condemning the attack that occurred at the Oak Creek Sikh Gurdwara on August 5, 2012, and honoring the memory of those who died in the attack.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 698
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Valadao (for himself, Ms. Chu, Mr. Meehan, Mr. Garamendi, Mr. Joyce, Mr. Ryan of Wisconsin, Mr. Ribble, Mr. Honda, Mr. Costa, Mr. Peters of Michigan, Mr. Holt, Mr. Grijalva, Mr. Van Hollen, Mr. Kind, Mr. Nunes, Ms. Matsui, Mr. Rush, Ms. Moore, Ms. Norton, Ms. Meng, Ms. Jackson Lee, Mr. LaMalfa, Ms. McCollum, Ms. Eshoo, Mr. Sherman, Ms. Lofgren, Ms. Bordallo, Mr. Carson of Indiana, Mr. Lowenthal, Ms. Schakowsky, Mr. Crowley, Mr. Pocan, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Condemning the attack that occurred at the Oak Creek Sikh Gurdwara on August 5, 2012, and honoring
			 the memory of those who died in the attack.
	
	
		Whereas, on Sunday, August 5, 2012, a mass shooting took place, fueled by intolerance, killing 6
			 worshipers at the Sikh Temple of Wisconsin, a Gurdwara, in Oak Creek,
			 Wisconsin;
		Whereas the attack occurred as members of the congregation prepared langar, a free community meal
			 served to all visitors to Gurdwaras, regardless of their race, religion,
			 sex, or social background;
		Whereas 4 individuals were injured including a responding officer, Lieutenant Brian Murphy, who was
			 shot 15 times at close range;
		Whereas Lieutenant Brian Murphy and all the first responders to the Oak Creek Gurdwara demonstrated
			 great courage in their quick response to the shooting, ultimately saving
			 lives;
		Whereas in the United States, Sikhs have endured high levels of stereotyping, bullying, and
			 violence, all of which rose dramatically in the wake of the attacks of
			 September 11, 2001;
		Whereas the Associated Press reported that more than 700 such incidents of intolerance targeting
			 Sikhs took place over the last decade;
		Whereas the Oak Creek shooting was one of the most lethal attacks on a place of worship in the
			 United States since the 1963 bombing of the 16th Street Baptist Church and
			 another sad example of violence and intolerance against Sikhs;
		Whereas the Sikh community responded to the shooting in Oak Creek with compassion and stayed true
			 to the Sikh principle of Chardi Kala, remaining in high spirits;
		Whereas although the effects of this shooting will be felt for years to come, the Oak Creek
			 community will continue to overcome the tragedy and become stronger than
			 before with a renewed sense of oneness, understanding, and cooperation;
			 and
		Whereas the August 5, 2012, shooting was not just a Sikh tragedy, but an American tragedy: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)condemns in the strongest possible terms the horrific attack that occurred at the Sikh Temple of
			 Wisconsin on August 5, 2012;
			(2)honors the memory of Suveg Singh Khattra, Satwant Singh Kaleka, Ranjit Singh, Sita Singh, Paramjit
			 Kaur, and Prakash Singh, who died in the attack;
			(3)offers its heartfelt condolences to the families, friends, and loved ones of those who died in the
			 attack;
			(4)applauds the bravery of Lieutenant Brian Murphy and other first responders who prevented the gunman
			 from potentially taking more lives and quickly treated wounded
			 individuals; and
			(5)condemns intolerance, including religious and racial discrimination, and calls for continued
			 vigilance against violence.
			
